Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson [US PGPUB 20080123057] in view of Pederson [US PGPUB 20050099317].

Regarding claim 1, Williamson teaches a device, comprising a plurality of display devices (5);
wherein the plurality of display devices (5) (Para 45; although a package of 4 light sources 401 are shown, the device comprises multiple packages) are arranged at equal intervals (Fig. 5);
wherein each of the plurality of display devices (5) comprises a first light-emitting unit (1), (401A, Para 46) a second light-emitting unit (2) (401B, Para 46), a third light-emitting unit (3) (401C, Para 46) and a fourth light-emitting unit (4) (401D, Para 46);
wherein the first light-emitting unit (1), the second light-emitting unit (2), the third light-emitting unit (3) and the fourth light-emitting unit (4) have the same structure (Fig. 5, Para 46);
wherein the second light-emitting unit (2) is located beside the first light-emitting unit (1) and oriented with a clockwise rotation of 90 degrees relative to the first light-emitting unit (1) (Fig. 5, Para 46);
wherein the third light-emitting unit (3) is located below the second light-emitting unit (2) and oriented with a clockwise rotation of 90 degrees relative to the second light-emitting unit (2) (Fig. 5, Para 46);
wherein the fourth light-emitting unit (4) is located beside the third light-emitting unit (3) and below the first light-emitting unit (1), and further oriented with a clockwise rotation of 90 degrees relative to the third light-emitting unit (3) (Fig. 5, Para 46);
the device has a display surface facing outward (Fig. 5); and
wherein each of the first light-emitting unit (1), the second light-emitting unit (2), the third light-emitting unit (3) and the fourth light-emitting unit (4) is composed of a red LED, a green LED and a blue LED which are packaged in one LED lamp (Fig. 5, Para 46); and the first light-emitting unit (1), the second light-emitting unit (2), the third light-emitting unit (3) and the fourth light-emitting unit (4) are individually packaged (Fig. 5, Para 46).
Williamson does not specifically disclose that the device is a module-rotation light-emitting diode (LED) dome, wherein the module-rotation LED dome is a spherical display screen and has a display surface facing outward.
However, referring to embodiments of Williamson’s invention, the display screen could be of various shape such a squared, circular or rectangular structure (Figs. 4-6).
Referring to the invention of Pederson, Pederson teaches display device wherein the light emitting units are mounted in to have various surface type (Figs 3-10 and 12).
In view of such teaching by Williamson and Pederson, a person having ordinary skills in the art would find it “obvious to try” by choosing from a finite number of identified, predictable solutions (shapes), with a reasonable expectation of success (MPEP 2143.I.E).

Regarding claim 2, Williamson teaches a module-rotation LED dome as claimed in claim 1, wherein
orientations of the first light-emitting unit (1), the second light-emitting unit (2), the third light- emitting unit (3) and the fourth light-emitting (4) respectively are pairwise perpendicular in that order.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819